          Case 3:13-cv-00132-JCH Document 58 Filed 11/13/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                  Plaintiff,              )                  Civil Action No. 3:13-cv-00132-JCH
                                          )
      v.                                  )
                                          )
JESSE C. LITVAK,                          )
                                          )
                  Defendant               )
__________________________________________)

             PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
                            MOTION TO DISMISS

       Plaintiff Securities and Exchange Commission (“SEC” or “Commission”) hereby seeks

action of the Court to dismiss this matter, filed in 2013 against defendant Jesse C. Litvak

(“Litvak”). In support of its motion, the SEC states that the case has been administratively

closed since December 12, 2014, and that the parties agree that dismissal is appropriate.


                                              /s/ Rachel E. Hershfang
                                              Rachel E. Hershfang (Mass. Bar No. 631898,
                                                CT phv05878)
                                              Kerry Dakin (Mass. Bar No. 640826)
                                              33 Arch Street, 23rd Floor
                                              Boston, Massachusetts 02110
                                              Telephone: (617) 573-8987 (Hershfang direct)
                                              Facsimile: (617) 573-4590
                                              E-mail: HershfangR@sec.gov

                                              Attorneys for Plaintiff
                                              U.S. SECURITIES AND EXCHANGE
                                              COMMISSION
Dated: November 9, 2018
         Case 3:13-cv-00132-JCH Document 58 Filed 11/13/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 9, 2018, I served the Plaintiff Securities and Exchange
Commission’s Motion to Dismiss on the parties of record via the CM/ECF system and by
electronic mail to all parties.


                                     /s/ Rachel E. Hershfang
                                     Rachel E. Hershfang (Mass. Bar No. 631898, CT
                                     phv05878)




                                                2
